 

Case 7:19-mj-03159 Document1 Filed on 12/26/19 in TXSD Page 1 of 1

 

 

Court

AO 91 (Rev 8/01) Criminal Complaint . esha D Bret of eras .
United States District Court | DEC 26 2013

SOUTHERN DISTRICT OF . TEXAS David J. Bradley, Clerk

 

 

McALLEN DIVISION

UNITED STATES OF AMERICA
Mv. CRIMINAL COMPLAINT

Rodolfo De Leon-Jalomo
Case Number: M-19-3 l 549 ~M

IAE - YOB: 1968
Mexico
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about December 24, 2019 in Hidalgo County, in

the Southern District of Texas
(Track Statutory Language of Offense)

being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter
was found near Progreso, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the

Secretary of Homeland Security, not theretofore having consented to a reapplication by thé defendant for admission into the United
States;

in violation of Title ___8-_ United States Code, Section(s) 1326 (Felony)
I further state that I am a(n) Border Patrol Agent and that this complaint is based on the
following facts:

Rodolfo De Leon-Jalomo was encountered by Border Patrol Agents near Progreso, Texas on December 24, 2019. The investigating
agent established that the defendant was an undocumented alien and requested record checks. The defendant claims to have illegally
entered the United States on December 24, 2019, near Progreso, Texas. Record checks revealed the defendant was formally
deported/excluded from the United States on November 20, 2012, through Harlingen, Texas. Prior to deportation/exclusion the
defendant was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of
Homeland Security. On June 5, 2007 the defendant was convicted of 8 USC 1326 Illegal re-entry into the United States and sentenced
to seventy-two (72) months confinement and three (3) years supervised release term,

 

Continued on the attached sheet and made a part of this complaint: [_]¥es N

Complaint authorized by AUSA_ Amy L.Greenbaum '212u/!4 LEZ a
Ot— Signatlré of Complainant

Sworn to before me and subscribed in my presence, Jose Diaz

 

 

December 26. 2019 < 3 7 Or Printed Name of Complainant
_ | | [oe a4
Peter E. Ormsby _ U.S. Magistrate Judge

Name and Title of Judicial Officer Signature of Judicial Officer
